DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to because when comparing fig. 2 of the instant application and fig. 2 of the foreign priority application MN10-2018-0006267, some of the lines become hard to see (see figs below). Applicant should correct fig. 2 so the lines are clear. For examination the fig. 2 below is interpreted as the circled portion in the annotated fig. 2 below are where lines are located.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    772
    680
    media_image1.png
    Greyscale


Claim Objections
Claims 1-5 are objected to because of the following informalities: 
In claim 1, “Motor-alternator, comprising a multiple electric motors simultaneously operating, wherein two or more motors with the same speed, the same capacity and the same voltage are designed so that to transmit a power working simultaneously, through transmission mechanism to one single shaft while slowing down speed of motors by at least 1:3 ratio and comprising: a shaft with the main big gear; a bearings; a component motors with small gears are placed around the main big gear; a capacitors; a charging alternators; a battery; a capacitor switcher; a battery switcher; and a casing” 
should be changed to – A component motors simultaneously operating, wherein two or more component motors with the same speed, the same capacity and the same voltage are designed a transmission mechanism, to one single shaft while slowing down the speed of the motors by at least 1:3 ratio and comprising: a shaft with a main big gear; [[a]] bearings; [[a]] component motors with small gears are placed around the main big gear; a capacitors; a charging alternator; a battery; a capacitor switcher; a battery switcher; and a casing – in order to correct grammar, continuity and antecedent errors.
In claim 2 “wherein the motor-alternator has a charging alternator located on the main big gear” should be changed to -- wherein the 
In claim 3 “wherein the motor-alternator has a battery switcher device” should be changed to – wherein the 
In claim 4 “wherein the motor-alternator has a capacitor switcher located behind of the motors and between the capacitor” should be changed to -- wherein the component motors and between the capacitor – since capacitor switcher was previously recited in claim 1; and provide continuity with claim 1 with respect to component motors.
In claim 5 “wherein the motor-alternator has a cooling fan fixed at the rear end of the main big gear and front of rear bearing, and each of the motors and alternators has a cooling fan” should be changed to -- wherein the motor-alternator has a cooling fan fixed at the rear end of the shaft between the main big gear and in front of one of the bearings, and each of the component motors and the .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Applicant discloses the claimed motor-alternator generates more power than it consumes (pg 5, lns 1-12), which is not a credible utility. 
The motor-alternator claimed includes a closed system powered by the batteries (fig 2, as discussed above in the objection to the drawings the circled parts in the annotated fig 2 above are where lines are located), where the batteries charge the capacitors through the capacitor charging device (fig 2, pg 7, lns 14-15), the charged capacitors power the motors (fig 2, pg 7, lns 16-17), the motors drive the load and alternator through gears (figs 1-2, pg 7, lns 18-22) and the alternator charges the batteries through the battery switcher (fig 2, pg 7, lns 23-24). 
Since applicant claims the motor-alternator generates more power than it consumes the closed system disclosed by applicant would run longer than the initial charge of the batteries, which violates the second law of thermodynamics.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “a capacitor switcher” is unclear. The specification discloses a capacitor charging device (fig 2, pg 7, lns 14-15 & pg 8, lns 8-9); and a capacitor switcher device (pg 7, lns 6-7). The specification also discloses the capacitors are charged by the batteries through the capacitor charging device by (pg 7, lns 14-15) and the capacitors are charged by “switching mechanism” (pg 8, lns 4-5).
First it is unclear if the capacitor switcher and the capacitor charging device are the same structure or different structures.
Second it is unclear if the capacitor charging device actually charges the capacitors separately from the batteries or if the capacitor charging device is just a switcher that charges the capacitors by connecting the capacitors to the batteries.
From fig. 2 and the specification it appears the capacitor charging device is just a switch that connects the batteries to the capacitors, or in other words the capacitor switcher.  


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holcomb (US20190393765) discloses battery 54, battery switcher 78, motors formed by electromagnetic poles 42-49 and rotor 33-36 with gears 38, the big gear 37 on shaft 3, and bearings 2 that drive generator 60 (figs 4-8, para [0076] & [0084]).
Chrivia (US20170222536) discloses a motor that drives the generator, the generator charges the battery through a charger and the battery drives the motor through an inverter (fig 2).
Featherly et al. (US20180198360) discloses motor 330 driving generator 350 through a gear box 340, batteries 110-130 with switches 250, 252, 254 and a plurality of capacitors 320 (figs 1-3, para [0026]-[0027] & [0029]).
Johnson et al. (US20050140230, figs 1-2) and Dooley (US20100156221, figs 1-3) disclose a plurality of motors with small gears driving a big gear 22 on a shaft (figs 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834